Citation Nr: 0710230	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the veteran's 
claim seeking entitlement to a total disability rating based 
on individual unemployability.

This matter was before the Board in July 2006, and was then 
remanded for further development.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2006 remand, the Board ordered the RO to send the 
veteran and his representative a letter that complied with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The letter was to indicate what, if any, 
information or evidence not previously provided to VA was 
necessary to substantiate a TDIU rating.

Although the RO sent the veteran a VCAA letter in August 
2006, rather than informing the veteran of the evidence and 
information needed to substantiate a claim for TDIU under 38 
C.F.R. § 4.16, the letter informed the veteran of the 
evidence and information needed to establish a temporary 
total disability rating under 38 C.F.R. § 4.30.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Because VA's noncompliance with the Board's July 2006 remand 
is prejudicial to the veteran, this case must be remanded for 
adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should indicate 
what, if any, information or evidence 
not previously of provided to VA is 
necessary to substantiate a TDIU rating 
under 38 C.F.R. § 4.16.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, 
VA will attempt to obtain on the 
veteran's behalf.  The letter should 
request that the veteran provide any 
evidence his possession that pertains 
to his TDIU claim.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



